DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2021 and 07/06/2022 are being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1-2, and 4-7, recites limitations that invoke 35 U.S.C. 112(f):
Claim 1; recites the limitation, “first display element that displays ….” [Line 3,].
Claims 1-; recites the limitation, “first diopter adjustment device that changes a ….” [Line 4,].
Claim 1; recites the limitation, “first image correction device that increases….” [Line 8].
Claims 1-; recites the limitation, “second display element that displays ….” [Line 13,].
Claims 1-; recites the limitation, “second diopter adjustment device that changes a ….” [Line 14,].
Claim 1; recites the limitation, “second image correction device that increases….” [Line 17].
Claim 2; recites the limitation, “first diopter adjustment device moves ….” [Line 2].
Claim 2; recites the limitation, “second diopter adjustment device moves ….” [Line 5,].
Claim 4-5; recites the limitation, “first image correction device corrects….” [Line 2].
Claim 4-5; recites the limitation, “second image correction device corrects….” [Line 5, 7].
Claim 6; recites the limitation, “operation detection device that detects ….” [Line 3].
Claim 6; recites the limitation, “operation detection device causes ….” [Line 6-9].
Claim 7; recites the limitation, “a display element that displays ….” [Line 3,].
Claim 7; recites the limitation, “diopter adjustment device that changes ….” [Line 4].
Claim 7; recites the limitation, “a image correction device that increases….” [Line 7].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1-2, and 4-7:
(i) “a first and a second diopter adjustment device” (Fig. 4, #DIa and #DIb respectively. Paragraph [0043-0044]- a first and a second diopter adjustment device described with reference to Figs. 4. That is, the left eye diopter adjustment unit DAa functions in cooperation with the drive mechanism MMa as a first diopter adjustment device DIa that adjusts the diopter for the left eye, and the right eye diopter adjustment unit DAb functions in cooperation with the drive mechanism MMb as a second diopter adjustment device DIb for adjusting the diopter for the left eye. Wherein the diopter adjustment unit is a part of the diopter adjustment circuit provided to the main printed wired board MD. Further, for example, given that the drive mechanisms MMa, MMb are threaded structures, the main printed wired board MD acquires information for enabling identification of the displacements of the first display element 80a and the second display element 80b, such as a direction of advancing or retreating, a number of turns of the screw, or the like in relation to rotation of the screw. (wherein the a first and a second diopter adjustment device have a structure associated with them, drive mechanisms that have a pair threaded structure with screws and also a diopter adjustment circuit DA includes a left and right eye diopter adjustment units that records.). 
 (ii) “first and second image correction device” (Fig. 4, #GCa and #GCb. Paragraph [0050-0052]- a first and second image correction device is described as the correction processing circuit GC includes a left eye correction processing circuit GCa and a right eye correction processing circuit GCb to support distortion correction and the like for the left eye and the right eye. That is, the left eye correction processing circuit GCa is a first image correction device that corrects the display image by the first display device 100A in accordance with the degree of diopter adjustment in the first diopter adjustment device DIa. Similarly, the right eye correction processing circuit GCb functions as a second image correction device that corrects the display image by the second display device 100B in accordance with the degree of diopter adjustment in the second diopter adjustment device DIb. (wherein the first and second image correction device have a structure associated with it, a pair of processing circuits.). 
(iii) “a operation detection device” (Fig. 4, #DD. Paragraph [0045]- a operation detection device is describe as a unit wherein the diopter adjustment circuit DA includes an operation detection device DD that detects the operation of the drive mechanisms MMa, MMb. That is, in the diopter adjustment circuit DA, the operation detection device DD detects which of the drive mechanisms MMa, MMb is operating. The operation detection device DD displays a diopter adjustment screen on, from among the first display device 100A and the second display device 100B. Please also read paragraph [0065]. (wherein the operation detection device have sufficient structure associated with it.).
(iv) “a first display element” (Fig. 2, #80. Paragraph [0083]- a first display element is describe as a unit wherein the display element 80 is a panel for an organic EL display panel or an LCD, but may be a self-light-emitting display element represented by an LED array, a laser array, a quantum dot light-emitting element, or the like. Furthermore, the display element 80 may be a display that uses a laser scanner obtained by combining a laser light source and a scanner. Note that liquid crystal on silicon (LCOS) technology may be used instead of the LCD panel. (wherein the first display element have sufficient structure associated with it a display panel.).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reason for Allowance

Claims 1-7, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 09/01/2021 and IDS dated 07/06/2022 along with a thorough search the closest prior arts TAKEDA et al. (US 2017/0257620 A1), in view of CHEN (US 2017/0363873 A1), and in further view of Karasawa et al. (Patent No.: US 5,739,797 A), and in further view of LIU et al. (US 2018/0213212 A1), and in further view of SHI (US 2019/0004281 A1), and in further view of Okauchi et al. (Patent No.: US 6,600,461 B1), and in further view of Ou (US 2005/0254135 A1), and in further view of Ou (US 2006/0052146 A1), and in further view of Spitzer (Patent No.: US 6,349,001 B1), and in further view of Perez et al. (US 2012/0147038 A1), and in further view of Hall et al. (US 2006/0250322 A1), and in further view of Sylvan et al. (US 2015/0237336 A1), and in further view of Trail et al. (US 2018/0203505 A1), and in further view of Bryant et al. (US 20110085242 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a first diopter adjustment device that changes a distance between the first lens and the first display element from a first distance to a second distance that is shorter than the first distance; 
a first image correction device that increases an enlargement ratio of the first image when the distance between the first lens and the first display element is the second distance; a second lens; a second display element that displays a second image; 
a second diopter adjustment device that changes a distance between the second lens and the second display element from the first distance to the second distance; 
and a second image correction device that increases an enlargement ratio of the second image when the distance between the second lens and the second display element is the second distance.   (wherein the “first and a second diopter adjustment device” comprise of the drive mechanisms that have a pair threaded structure with screws and also a diopter adjustment circuit DA includes a left and right eye diopter adjustment units that records and “first and second image correction device” comprise of a pair of processing circuits, the structure as described in applicant`s disclosure dated 09/01/2021 as in Fig. 4-5, Paragraph [0043-0044 and 0050-0052], based on the functional language since the term “first and a second diopter adjustment device” and “first and second image correction device” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 1. 

With regards to independent claim 7, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
a diopter adjustment device that changes a distance between the lens and the display element from a first distance to a second distance that is shorter than the first distance; and 
a image correction device that increases an enlargement ratio of the image when the distance between the lens and the display element is the second distance (wherein the diopter adjustment device comprise of the drive mechanisms that have a pair threaded structure with screws and also a diopter adjustment circuit DA includes a left and right eye diopter adjustment units that records, and “a image correction device” comprise of a pair of processing circuits, the structure as described in applicant`s disclosure dated 09/01/2021 as in Fig. 4-5, Paragraph [0043-0044 and 0050-0052], based on the functional language since the term “diopter adjustment device” and “image correction device” are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 7. 

The dependent claim 2-6, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628